     Case 2:17-cv-00194-SMJ           ECF No. 147   filed 10/02/20    PageID.1572 Page 1 of 5




 1     Justin D. Balser, WSBA No. 56577
       Taylor T. Haywood, Admitted Pro Hac Vice
 2     Akerman LLP
       1900 Sixteenth Street, Suite 1700
 3     Denver, CO 80202
       Phone: (303) 640-2531
 4     Fax: (303) 260-7714
       taylor.haywood@akerman.com
 5
       Attorneys for defendant Citibank, N.A., as
 6     Trustee of NRZ Pass-Through Trust VI

 7
                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
 8                                     AT SPOKANE

 9     JAN M. RENFROE,                               Case No.: 2:17-cv-00194-SMJ
10                       Plaintiff,                  CITIBANK, N.A., AS
                                                     TRUSTEE OF NRZ PASS-
11     v.                                            THROUGH TRUST VI'S
                                                     MOTION TO STRIKE
12     QUALITY LOAN SERVICE                          SUPPLEMENTAL RESPONSE
       CORP. OF WASHINGTON et al,                    AND SUPPORTING
13                                                   DECLARATIONS
                         Defendants.
14                                                   11/2/2020
                                                     Without Oral Argument
15

16

17                  Defendant Citibank, N.A., as trustee of NRZ Pass-Through Trust VI,

18     pursuant to Rule 16(f), moves to strike plaintiff Jan Renfroe's supplemental

19     response to Citibank's motion for summary judgment, ECF No. 140, and her

20
       CITIBANK, N.A. AS TRUSTEE OF NRZ - 1
       PASS-THROUGH TRUST VI'S MOTION TO STRIKE
       SUPPLEMENTAL RESPONSE AND SUPPORTING                              AKERMAN LLP
       DECLARATIONS
       NO. 2:17-CV-00194-SMJ                                         1900 Sixteenth Street, Suite 1700
                                                                         Denver, Colorado 80202
                                                                        Telephone: 303-260-7712
       54824889;1
     Case 2:17-cv-00194-SMJ          ECF No. 147        filed 10/02/20    PageID.1573 Page 2 of 5




 1     two supplemental supporting declarations, ECF Nos. 141 and 142.

 2                                         I.         INTRODUCTION

 3                  Ms. Renfroe improperly filed a supplemental response to Citibank's

 4     motion for summary judgment and two supporting declarations. (ECF Nos.

 5     140-42.) The court should strike all three filings.

 6                                  II.     RELEVANT BACKGROUND

 7                  The court entered a scheduling order on November 13, 2019. (ECF No.

 8     106.) It states: "No supplemental responses or supplemental replies to any

 9     dispositive . . . motions may be filed unless the Court grants a motion to file

10     such documents." (Id. at 5.)

11                                        III.    LEGAL STANDARD

12                  "On motion or on its own, the court may issue any just orders . . . if a

13     party or its attorney . . . fails to obey a scheduling or other pretrial order." FED.

14     R. CIV. P. 16(f). The rule "leaves the court with great discretion in fashioning a

15     remedy[.]" Mallinckrodt, Inc. v. Masimo, Corp., 254 F. Supp. 2d 1140, 1156

16     (C.D. Cal. 2003).

17                                              IV.    ARGUMENT

18                  The court should strike Ms. Renfroe's supplemental response to

19     Citibank's motion for summary judgment, ECF No. 140, and her two

20
       CITIBANK, N.A. AS TRUSTEE OF NRZ - 2
       PASS-THROUGH TRUST VI'S MOTION TO STRIKE
       SUPPLEMENTAL RESPONSE AND SUPPORTING                                  AKERMAN LLP
       DECLARATIONS
                                                                         1900 Sixteenth Street, Suite 1700
       NO. 2:17-CV-00194-SMJ                                                 Denver, Colorado 80202
                                                                            Telephone: 303-260-7712
       54824889;1
     Case 2:17-cv-00194-SMJ         ECF No. 147   filed 10/02/20    PageID.1574 Page 3 of 5




 1     supplemental supporting declarations, ECF Nos. 141 and 142. The scheduling

 2     order is very clear: no supplemental responses may be filed unless the Court

 3     grants a motion to file such documents. (ECF No. 106 at 5 (emphasis added.))

 4     Ms. Renfroe did not move for leave to file a supplemental response. (See

 5     generally, docket.) And her failure to follow the court's procedures prejudices

 6     Citibank, since the court is scheduled to hear oral argument on Citibank's

 7     motion on October 13, 2020. (ECF No. 134.)

 8                                       V.    CONCLUSION

 9                  Due to her failure to obtain court approval to file her supplemental

10     response or two supporting declarations, ECF Nos. 140-142, the court should

11     strike Ms. Renfroe's filings.

12     ///

13     ///

14     ///

15     ///

16     ///

17     ///

18     ///

19     ///

20
       CITIBANK, N.A. AS TRUSTEE OF NRZ - 3
       PASS-THROUGH TRUST VI'S MOTION TO STRIKE
       SUPPLEMENTAL RESPONSE AND SUPPORTING                            AKERMAN LLP
       DECLARATIONS
                                                                   1900 Sixteenth Street, Suite 1700
       NO. 2:17-CV-00194-SMJ                                           Denver, Colorado 80202
                                                                      Telephone: 303-260-7712
       54824889;1
     Case 2:17-cv-00194-SMJ        ECF No. 147   filed 10/02/20    PageID.1575 Page 4 of 5




 1                  DATED: October 2, 2020.

 2                                       AKERMAN LLP

 3                                       By: /s/ Justin D. Balser
                                         /s/ Taylor T. Haywood
 4                                       Justin D. Balser, WSBA No. 56577
                                         Taylor T. Haywood (Admitted Pro Hac Vice)
 5                                       1900 Sixteenth Street, Suite 1700
                                         Denver, Colorado 80202
 6                                       Telephone: (303) 260-7712
                                         Fax: (303) 260-7714
 7                                       Email: justin.balser@akerman.com
                                         Email: taylor.haywood@akerman.com
 8
                                         Attorneys for defendant Citibank, N.A., as
 9                                       Trustee of NRZ Pass-Through Trust VI

10

11

12

13

14

15

16

17

18

19

20
       CITIBANK, N.A. AS TRUSTEE OF NRZ - 4
       PASS-THROUGH TRUST VI'S MOTION TO STRIKE
       SUPPLEMENTAL RESPONSE AND SUPPORTING                           AKERMAN LLP
       DECLARATIONS
                                                                  1900 Sixteenth Street, Suite 1700
       NO. 2:17-CV-00194-SMJ                                          Denver, Colorado 80202
                                                                     Telephone: 303-260-7712
       54824889;1
     Case 2:17-cv-00194-SMJ          ECF No. 147    filed 10/02/20    PageID.1576 Page 5 of 5




 1                                  CERTIFICATE OF SERVICE

 2                  I hereby certify that on 2nd day of October, 2020:

 3          1.      I caused to be electronically filed the foregoing CITIBANK,
       N.A. AS TRUSTEE OF NRZ PASS-THROUGH TRUST VI'S MOTION
 4     TO STRIKE SUPPLEMENTAL RESPONSE AND SUPPORTING
       DECLARATIONS with the Clerk of the Court using the CM/ECF System
 5     which will send notification of such filing to the following:
                    Robert William McDonald
 6                  rmcdonald@qualityloan.com
 7                  Robert K. Hunter, Jr.
                    robert@hunter4law.com
 8           2.     I hereby certify that I have mailed by United States Postal Service
       the foregoing document to the following non-CM/ECF participants at the
 9     address listed below: None.
10           3.  I hereby certify that I have mailed by United States Postal Service
       the document to the following CM/ECF participants at the address listed
11     below: None.
12           4.    I hereby certify that I have hand-delivered the document to the
       following participants at the addresses listed below: None.
13
                                             /s/ Taylor T. Haywood
14                                           Justin D. Balser, WSBA No. 56577
                                             Taylor T. Haywood (Admitted Pro Hac Vice)
15                                           1900 Sixteenth Street, Suite 1700
                                             Denver, Colorado 80202
16                                           Telephone: (303) 260-7712
                                             Fax: (303) 260-7714
17                                           Email: justin.balser@akerman.com
                                             Email: taylor.haywood@akerman.com
18

19

20
       CITIBANK, N.A. AS TRUSTEE OF NRZ - 5
       PASS-THROUGH TRUST VI'S MOTION TO STRIKE
       SUPPLEMENTAL RESPONSE AND SUPPORTING                              AKERMAN LLP
       DECLARATIONS
                                                                     1900 Sixteenth Street, Suite 1700
       NO. 2:17-CV-00194-SMJ                                             Denver, Colorado 80202
                                                                        Telephone: 303-260-7712
       54824889;1
